     Case 3:14-cv-01033-ALB-SMD Document 120 Filed 04/09/20 Page 1 of 4




     IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
            DISTRICT OF ALABAMA EASTERN DIVISION

ALEXANDRIA H. QUINN,
Plaintiff,

v.                                            Case No. 3:14-cv-1033-ALB

CITY OF TUSKEGEE, ALABAMA,
and LEVY KELLY,
Defendants.

                    RENEWED MOTION TO WITHDRAW

      Comes now, Susan G. James, counsel for the defendant Kelly, and files this

motion to withdraw in the above referenced case and in support thereof states the

following:

      1. Kelly was indicted on February 2, 2014 for enticing a child, Rape 1st, and

Sexual Abuse 2nd. The undersigned represented him in the District Court and now

in Circuit Court on his criminal charges.

      2. In October, 2014 the Plaintiff filed the instant lawsuit naming Kelly as a

defendant. The undersigned entered an appearance in this case for the purpose of

protecting Kelly’s Fifth Amendment Rights.

      3. A stay of this action was requested on behalf of Kelly (Doc. 5 ) which was

granted by this Court on January 6, 2015.

      4. On December 10, 2018 the Court lifted the stay and the case is now
     Case 3:14-cv-01033-ALB-SMD Document 120 Filed 04/09/20 Page 2 of 4




active. Judge Watkins in denying the undersigned’s motion to withdraw left open

the opportunity to refile anothr motion to withdraw.

      5. The undersigned is a sole practitioner and does not have a civil practice.

Continued representation of Kelly in this matter would be unfair to him based on

counsel’s lack of experience in the civil arena. Additionally, counsel has not been

paid any fees by Kelly for representation in this case. Continued involvement in this

case will continue to create a financial hardship for the undersigned.

      6. Counsel is urging the Court to allow the undersigned to withdraw for all

the above stated reasons. Perhaps the State Bar could access the volunteer lawyer

roster for pro bono representation of Kelly. Kelly does not have the resources to

hire a lawyer to represent him in the civil case. His criminal case has been pending

for almost five years due to the State’s failure to provide exculpatory evidence

despite repeated orders by Macon County Judges.

      Respectfully submitted,


                          /s/Susan G. James
                          SUSAN G. JAMES
                          Attorney at Law
                          600 South McDonough Street
                          Montgomery, Alabama 36104
                          Phone: (334) 269-3330
                          E-mail: thejamesfirm@aol.com
                          Bar No: JAM012
     Case 3:14-cv-01033-ALB-SMD Document 120 Filed 04/09/20 Page 3 of 4




                         CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing with the clerk of court using
the court’s CM-ECF system, which will send electronic notification of filing to
counsel of record for the co-defendant’s and Plaintiff’s counsel this 9th day of April
2020.

      Algert Swanson Agricola , Jr.
      Agricola Law
      127 South 8th Street
      Opelika, AL 36801

      Barbara H. Agricola
      Agricola Law
      127 S. 8th Street
      Opelika, AL 36801

      Raymond Lewis Jackson , Jr.
      Speakman & Jackson
      108 N. Dean Road
      Auburn, AL 36830

      April Willis McKay
      Holtsford Gilliland Higgins Hitson & Howard, P.C.
      P.O. Box 4128
      Montgomery, AL 36103

      Fred Jr. David Gray
      Gray, Langford, Sapp, McGowan, Gray, Gray & Nathanson, PC
      P. O. Box 830239
      Tuskegee, AL 36083

      Milton Carver Davis
      Law Offices of Milton Carver Davis
      P. O. Box 830509
      Tuskegee, AL 36083
Case 3:14-cv-01033-ALB-SMD Document 120 Filed 04/09/20 Page 4 of 4




 Ricky Allen Howard
 Holtsford, Gilliland, Higgins, Hitson & Howard, PC
 P. O. Box 4128
 Montgomery, AL 36103

       Respectfully submitted,

                                 s/Susan G. James
                                 SUSAN G. JAMES
                                 Attorney at Law
                                 600 South McDonough Street
                                 Montgomery, Alabama 36104
                                 Phone: (334) 269-3330
                                 E-mail: thejamesfirm@aol.com
                                 Bar No: ASB7956J64S
